  Case 21-30037      Doc 385     Filed 07/30/21 Entered 07/30/21 16:54:29     Desc Main
                                  Document     Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MINNESOTA


 In re:                                                        Case No. 21-30037

 Tea Olive I, LLC d/b/a Stock+Field,                             Chapter 11 Case

                       Debtor.


                   NOTICE OF CONTINUED HEARING
________________________________________________________________________

          PLEASE TAKE NOTICE that the hearing on the First Application for Allowance

of Fees and Expenses of Accountant February 24, 2021 through May 31, 2021 (Copeland

Buhl & Company, PLLP) which was originally scheduled for Tuesday, July 13, 2021 at

9:30 a.m. [Docket No. 359], has been continued to Tuesday, August 17, 2021, at 10:00

a.m. in Courtroom 2B, 232 Warren E. Burger Federal Building and U.S. Courthouse, 316

North Robert Street, St. Paul, Minnesota 55101. The hearing will be held telephonically:

          a.    Dial 1-888-684-8852;
          b.    When prompted, enter ACCESS CODE: 5988550; and
          c.    When prompted, enter SECURITY CODE: 0428.
                                           MESSERLI & KRAMER P.A.


Dated: July 30, 2021                       By:      /s/ Terri A. Running ______________
                                                 Terri A. Running (238338)
                                                 1400 Fifth Street Towers
                                                 100 South Fifth Street
                                                 Minneapolis, MN 55402
                                                 612.672.3600
                                                 trunning@messerlikramer.com

                                           ATTORNEYS FOR COPELAND BUHL &
                                           COMPANY, PLLP



2343882
